Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 19 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the engine" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the generator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nakatsuchi et al. (JP2006-67735), cited by Applicant. In regard to claim 1, Nakatsuchi discloses a cooling system for an electric drive vehicle, the cooling system comprising an electric motor that is disposed in a motor chamber and drives the vehicle (Figs. 1 and 2, item 21), electrical equipment that is connected to an electric circuit including the electric motor (Fig. 1, items 61 and 63), a coolant circuit that is connected to the electric motor and the electrical equipment and through which a coolant for cooling the electric motor and the electrical equipment circulates (Fig. 1, item 66), a pump that is connected to the coolant circuit and feeds the coolant (Figs. 1 and 2, item 72), and a degas tank that is connected to the coolant circuit and separates bubbles from the coolant (Figs. 1 and 2, item 73), wherein the coolant circuit connects the electric motor, the electrical equipment, the pump, and the degas tank in series, the degas tank is disposed at an upper stage in a vertical direction (Fig. 1), a first device as at least one of the electric motor, the electrical equipment, and the pump is disposed at a lower stage that is lower than the upper stage (Fig. 1), a remaining second device is disposed at a position that is above the lower stage and is as high as the degas tank or lower than the degas tank (Fig. 1), the coolant circuit connects the degas tank, the second device, and the first device in this order, and the coolant sequentially flows from the degas tank to the second device and the first device (Figs. 1 and 2).
	In regard to claim 9, Nakatsuchi discloses wherein the electrical equipment includes a DC/DC converter that changes a voltage of a DC current (Fig. 1, item 63), and an inverter that outputs an AC current to the electric motor (Fig. 1, item 61), the inverter is disposed below the DC/DC converter (Fig. 1), the DC/DC converter and the inverter are connected in a manner to be sequentially aligned in the coolant circuit, and the coolant flows from the DC/DC converter to the inverter (Figs. 1 and 2).

Allowable Subject Matter
Claims 2 – 8, 10 – 15, and 17 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Nakatsuchi et al. (JP2006-67735) discloses a coolant system for an electric drive vehicle similar to the instant invention; however Nakatsuchi, either alone or in combination, neither discloses nor suggests a coolant system for an electric drive vehicle comprising (in regard to claim 2) wherein the electric motor and the pump are disposed at the lower stage, (in regard to claim 10) a converter that converts the AC current generated by the generator into the DC current, wherein the engine and the generator are disposed at the lower stage, the converter is disposed at a position that is above the lower stage and is as high as the degas tank or lower than the degas tank, (in regard to claim 16) wherein on the power unit, the DC/DC converter, and the converter are aligned in the horizontal direction, (in regard to claim 17) wherein the DC/DC converter, the degas tank, and the radiator are disposed in this order in the horizontal direction from an inner side toward an outer side of the motor chamber, and (in regard to claim 18) wherein the electrical equipment includes a charger that is disposed outside the motor chamber. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mackenzie et al. (2021/0184294) disclose an electrified vehicle thermal management system;
Rejeti et al. (2021/0040911) disclose a method for detecting heater core status;
He et al. (2020/0398636) disclose an integrated thermal management system;
Lopez Hernandez et al. (2020/0254844) disclose a separator for vehicle thermal management system;
Lewis et al. (2018/0050605) disclose a combine cooling circuit for power electronics and battery;
Hussain (2017/0361698) discloses systems for a vehicle cooling system;
Rollinger et al. (2016/0186648) disclose a system for engine cooling system control;
King et al. (2014/0277869) disclose a system for controlling an electric vehicle while charging;
Hotta et al. (8,026,642) disclose a driving apparatus;
Moffa et al. (2011/0100307) disclose a cooling system;
Henderson et al. (6,668,764) disclose a cooling system for a diesel engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618